Title: From George Washington to Nathaniel Peabody, 5 December 1782
From: Washington, George
To: Peabody, Nathaniel


                        
                            Sir
                            Head Quarters Newburgh Decr 5th 1782
                        
                        I have duly received your favor of the 27th of Novr.
                        For some time past, I have been fully persuaded, that the British, had been tampering by their Emissaries
                            with some Individuals within our Lines, and that a very improper & dangerous communication had been kept up between the
                            Enemy in Canada & the District of Vermont—I was in expectation that Lieut. Colonel Johnson could have fixed the charge
                            incontestably on particular Characters, but as this is not the case at present, I have requested him to give any farther,
                            or more specific information he may recollect or obtain to President Weare or yourself; that, upon full proof being had of
                            the transactions & of the Agents in this business, adequate measures may be taken to put a period to such unwarrantable
                            practices as those alluded to; as well as to punish the Perpetrators.
                        Whenever any certain demonstration of facts is made, I shall be glad to be informed; and in the meantime I am
                            with great regard Sir Your Most Obedt Servt
                        
                            Go: Washington
                        
                    